DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 3,810,461) in view of Eltorai et al (US 2018/0000379) (“Eltorai”).
Regarding Claim 4, McCormick teaches an air volume measuring device to measure a  lung volume in a body of a subject (Abstract), the air volume measuring device comprising:  
19a transparent expandable container with an open end and a closed end (Col. 2, L. 49 – Col. 3, L. 13, “The inflatable bag means 13 may be made of a suitable transparent plastic material having dimensional stability, such as one of the polyester or polyolefins.” inflatable bag / expandable container, Fig. 2, open end at input means 15, closed end with roll tube 17), the container having a length extending longer than a width (Col. 2, L. 49 – Col. 3, L. 13, “The bag means 13 has a generally rectangular configuration when deflated, as shown in FIG. 1, and has a series of gradation calibration markings 23 provided thereon which indicate the volumetric content of the bag when inflated as will become more apparent herein below.”);
the container having a plurality of equally spaced radial demarcations extending from the closed end to the open end, at least one of the demarcations indicating a lung volume variable 
McCormick fails to teach
a lung volume electronic computing device to determine residual lung volume based on a reading of the at least one of the radial demarcations indicating the residual lung volume variable.
However Eltorai teaches an air measuring device (Abstract) comprising:  
19a transparent container with an open end and a closed end, the container having a length extending longer than a width (Fig. 2, [0033] chamber C with piston P for measuring air volume has greater length than width); and
a lung volume electronic computing device to determine lung volume based on a reading of the at least one of the radial demarcations indicating the lung volume variable (Abstract, [0037] optical sensor used to evaluate lung volume referred to by system, [0033], [0038] and a lung volume is calculated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure the exhalation of the subject as taught by McCormick with the computing device of Eltorai as a means to simplify the input of volume data into the computing device by not requiring a caregiver to manually the value shown by the inflatable bag. 
Regarding Claim 5, McCormick and Eltorai teach the air measuring device as recited in claim 4, wherein the lung volume electronic computing device further comprises:  
circuitry to receive a) a determined ambient air pressure from an air pressure measurement device, b) a determined water density from a measurement device operative to measure water density of 16water in the pool, c) a measurement corresponding to the shallow depth of the subject, d) a measurement corresponding to the deeper depth of the subject, and d) the residual lung volume variable of the subject; and 
circuitry to determine a residual lung volume (V1) of the subject based on the received a) determined ambient air pressure, b) the determined water density, c) the measurement of the shallow and the deeper depth, and d) the measured volume of any potentially remaining air exhaled by the subject (MVOA) at the shallow depth after exhaling air by the subject at the deeper depth (Fig. 1, [0029] laptop comprises circuity to receive data wirelessly and laptops comprise circuitry to perform calculations).
Regarding Claim 7, McCormick and Eltorai teach the air measurement device of claim 4, and McCormick further teaches the device comprising: 
A tube having an opening at a first end (Fig. 3, first tubular member 25), and a mouthpiece at its other end (Fig. 3, second tubular member 33), the tube operative to be inserted into the container at the first end to enable a mouth of the subject to contact the mouthpiece to exhale air via the tube into the container (Fig. 3) to expand walls of the container from a collapsed configuration to an expanded configuration (Fig. 2).  
Regarding Claim 12, McCormick and Eltorai teach the air volume measuring device of claim 4, wherein water from the pool enters the container to form a water level when the subject exhales air into the container, wherein the lung volume electronic computing device to determine residual lung volume by reading the at least one of the radial demarcations adjacent the water level, and wherein the at least one of the radial demarcations indicates air expanded within the body that resulted from the subject moving from a deeper depth to the shallow depth .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Eltorai and further in view of Luttrell (US 2016/0287139).
Regarding Claim 8, while McCormick and Eltorai teach the air measurement device of claim 7, their combined efforts fail to teach the device comprising: a clamp to engage with an outside surface of the container to engage with the tube to hold the tube in place when the subject exhales air via the tube into the container. 
However Luttrell teaches a respiration monitor (Abstract) comprising a clamp to engage with a tube and to hold the tube in place (Fig. 1 clamp 22 for airway tube 20 and Fig. 6 clamp 122 and airway tube 120).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a clamp as taught by Luttrell to support holding the tube of McCormick in place as this provides an degree of stability by allowing the hand of the subject to bring the breath interface up to the mouth in a desired position.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson et al ("Development of an underwater weighing system for determining body composition." Biomedical sciences instrumentation 34 (1997): 363-367.) (“Patterson”) in view of Fairbanks (US 4,873,866) and further in view of McCormick and further in view of Kusukame et al (US 2014/0323836) (“Kusukame”).
Regarding Claim 9, while Patterson teaches a system for determining residual lung capacity of a subject (p363, Abstract, p365 Materials and Methods, determines residual volume), the system comprising: 
an air volume measuring device (AVMD) (p366, Preliminary Test Procedure, p365,  System Overview, describes the air measuring device use);
a lung volume computing device (p364, System Overview) comprising:
circuitry to receive various subject parameters (p366 Preliminary procedure, gathering subject characteristics, dry vital capacity, and spirometer values, what Patterson is teaching the appropriate circuitry and what data is received is intended use)
circuitry to determine an output parameter based on the previous subject parameters (p366 Preliminary Test Procedure, Abstract, what Patterson is teaching the appropriate circuitry and what data is received is intended use), Patterson fails to teach
receiving a) the determined ambient air pressure from the air pressure measurement device, b) the determined water density measurement device water density of water in the pool, c) a measurement corresponding to the first deeper depth D1 and second shallow depth D2, and d) a measured volume of air expanded in the body of the subject as a result from moving from depth D1 to depth D2 and exhaled by the subject at depth D2 measured with the AVMD after exhaling air in the pool at depth D1; and 
determining a residual lung volume (V1) of the subject based on the received a) determined ambient air pressure, b) the determined water density, c) the measurement the corresponding to the depth D1 and the depth D2, and d) the measured volume of air expanded in the body of the subject as a result from moving from depth D1 to depth D2 and exhaled by the subject at depth D2 into the AVMD after exhaling air in the pool at depth D1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the lung volume computing device of Patterson with “circuity to” receive data and “circuitry to” determine parameters is enabled to then receive 
Yet Patterson fails to teach the system comprising a water density measurement device to determine water density of water in a pool. 
However Fairbanks teaches a hydrodensitometry technique (Abstract) wherein the density used in a body fat equation requires the knowledge of water density of the pool (Col. 4, L. 52 – Col. 5, L. 20).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure water density as taught by Fairbanks to enable the body fat percentage of Patterson as Fairbanks teaches this as a necessary intermediate step.
Yet their combined efforts fail to teach an air volume measuring device (AVMD) that includes a transparent bag with an open end and a closed end, the bag having a length extending longer than a width, the bag including: 
a plurality of equally spaced radial demarcations imprinted on the bag and extending from the closed end to the open end around an axis extending through the length of the bag, a plurality of numbers adjacent the demarcations and printed on the bag, the numbers respectively corresponding to a lung volume used to determine a residual lung volume of the subject when the subject exhales air, expanded in the body of the subject as a result from moving a first deeper depth (D1) to a second shallow depth (D2), into the bag when an entire body of the subject is submerged below a surface of the pool of water at depth D2 after the subject completely exhales air at a depth D1 in the pool.
However McCormick teaches an air volume measuring device to measure a lung volume in a body of a subject (Abstract), the air volume measuring device comprising:  
19a transparent bag with an open end and a closed end (Col. 2, L. 49 – Col. 3, L. 13, “The inflatable bag means 13 may be made of a suitable transparent plastic material having dimensional stability, such as one of the polyester or polyolefins.” inflatable bag / expandable 
the container having a plurality of equally spaced radial demarcations extending from the closed end to the open end, at least one of the demarcations indicating a lung volume variable used to determine a measured volume of air exhaled by the subject when the subject exhales air expanded within the body (Figs. 1, 2, and 7, gradation calibration markings 23), 
resulting from the subject moving from a deeper depth to a shallow depth in a pool of water after the subject empties air from the lungs of the subject into the pool at the deeper depth, into the container to expand walls of the container when an entire body of the subject is submerged below a surface of the pool of water at D1 (Examiner notes these limitations as intended use of the air volume measuring device, the system is enabled to measure the residual lung volume if the device is used in the given measuring context);
Yet their combined efforts fail to teach an air pressure measurement device to determine ambient air pressure.
However Kusukame teaches a system of monitoring a subject in water (Abstract, [0122]) where changes in water temperature in a room can be calculated by atmospheric pressure ([0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure atmospheric pressure as taught by Kusukame as this enables one to account for change in the water temperature of Fairbanks, which are used to determine density of the water in the body composition calculation. By knowing the final temperature of the water, the density of the water can be most up to date, and thus the body composition calculation can be most up to date.
Regarding Claim 10, Patterson, Fairbanks, McCormick, and Kusukame teach the system as recited in claim 9, and Patterson further teaches wherein the computing device further comprises a display (p365, System Overview) to indicate the residual lung volume of the subject (intended use).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Fairbanks and further in view of McCormick and further in view of Kusukame and further in view of McVicker (US 2006/0176686).
Regarding Claim 11, while Patterson, Fairbanks, McCormick, and Kusukame teach the system as recited in claim 9, their combined efforts fail to teach the system further comprising a rope extending downward into a pool and connected to a float at one end, the rope having a plurality of markings with numbers adjacent thereto indicating a depth in the pool including depth D1 and D2, such that subject can observe the numbers markings and exhale at depth D1 and D2.
	However McVicker teaches that a body of water system (Abstract) can include a depth rope with an attached float, the depth rope using hooks to reflect distance underwater ([0111]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a depth rope of McVicker with the underwater system of Patterson, Fairbanks, McCormick, and Kusukame as a lighting depth rope can enable a submerged person to see the air exhaled on the interface breath monitor, despite the distance they submerge.

Allowable Subject Matter
Claims 1-3 are allowed.
No prior art rejection is applied to claim 6 because the prior art fails to teach determination of residual lung volume with hydrodensitometry as outlined in the claims. The 
Patterson et al (“Development of an Underwater Weighing System for Determining Body Composition”)
Warner et al (“A HYDROSTATIC WEIGHING METHOD USING TOTAL LUNG CAPACITY AND A SMALL TANK”)
DeLisio (“COMPARISON OF HYDROSTATIC WEIGHING AT RESIDUAL VOLUME AND TOTAL LUNG CAPACITY IN BOYS”)
Wilmore et al (“An anthropometric estimation of body density and lean body weight in young men”),
teach that residual lung volume related formulas were known in hydrodensitometry, it was typically an estimated parameter from nitrogen dilution, that was then used to calculate body density or underwater weight of the subject. And while one could reorder the equations of Wilmore et al (p27 Col. 1) and DeLisio (p29), to output residual lung volume, this still requires an initial determination of body density. Thus, the claim would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments filed 3/03/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 3/03/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. 
Applicant’s amendments and arguments filed 3/03/2021 with respect to the 35 USC 103 rejection of Claim 4 have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 
Applicant’s amendments and arguments filed 3/03/2021 with respect to the 35 USC 103 rejection of Claim 9 have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Patterson, Fairbanks, McCormick, and Kusukame. Applicant amends the claim to note to how the demarcation are used to determine volume of air as a subject moves from a deeper depth to a shallow depth in a pool of water, thus differentiating the claim from the prior art. However the use of the demarcations in the given measuring scenario may still be fulfilled by the device of McCormick. Applicant’s additions are merely intended use of the system that McCormick’s bag is enabled to fulfill.
Furthermore, the limitations to the lung volume computing device in claim 9 may be considered as requiring any device with circuitry to receive and circuitry to analyze said data. Patterson with “circuity to” receive data and “circuitry to” determine parameters is thus enabled to receive datasets of a), b), c), and d) of lines 18-24 of Claim 9 and determine a parameter with these datasets and fulfills the claim under broadest reasonable interpretation.
Consequently, claim 5, 7-8 and 10-12 remain rejected based on their dependency of rejected independent claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793